Citation Nr: 1707589	
Decision Date: 03/10/17    Archive Date: 03/17/17

DOCKET NO.  09-17 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities from December 21, 2003 to October 13, 2004.

2.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities other than major depressive disorder from October 14, 2004 to April 15, 2014.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran had active military service from May to August 1979 and from
February to December 2003.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and the Veterans Benefits Management System.

In March 2013, the Veteran testified at a hearing before the undersigned.  A transcript of that hearing is of record.  In November 2015, the Board found that the issue of entitlement to a total disability evaluation based on individual unemployability due to service-connected disorders prior to October 14, 2004 had been raised by the record, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), and the issue was remanded.  After the agency of original jurisdiction failed to issue a supplemental statement of the case on this issue as instructed, the issue was again remanded in November 2016.

The Board notes that while prior remands characterized the issue as pertaining only to a stage prior to October 14, 2004, the Board now recharacterizes the issue of entitlement to a total disability evaluation as pertaining to two separate stages, December 21, 2003 to October 13, 2004 and October 14, 2004 to April 15, 2014.  In this respect, the United States Court of Appeals for Veteran's Claims held in Bradley v. Peake, 22 Vet. App. 280 (2008) that there could be situations where a veteran has a schedular total rating for a particular service-connected disability, and could establish entitlement to a total disability rating based on individual unemployability for another service-connected disability in order to qualify for special monthly compensation under 38 U.S.C.A. § 1114(s) (2016), by having an "additional" disability or disabilities independently ratable at 60 percent or more.  In this case, the evidence indicates that while the Veteran has been rated as 100 percent disabled due to his major depressive disorder since October 14, 2014, he may also have been unable to work due to his service-connected low back and other disabilities between that date and April 15, 2014 when he became eligible for special monthly compensation under 38 U.S.C.A. § 1114(s).  The Board therefore finds that the issue of entitlement to a total disability rating from October 14, 2004 to April 15, 2014 is also on appeal, as such a finding could potentially entitle the Veteran to further compensation under 38 U.S.C.A. § 1114(s).

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

In an April 2004 rating decision, the Veteran was granted entitlement to service connection for chronic low back pain with mild disc collapse at L4-L5, evaluated as 20 percent disabling; hiatal hernia, evaluated as 10 percent disabling; hepatitis C, evaluated as noncompensable; and right olecranon bursitis, evaluated as noncompensable, each effective December 21, 2003, the day after his separation from service.  In September 2014 and December 2015 rating decisions, the Veteran's low back disability rating was increased to 40 percent, effective October 8, 2004, and 60 percent, effective April 16, 2014; and right olecranon bursitis was increased to 10 percent, effective December 21, 2003.  The Veteran has been assigned a 100 percent evaluation for a major depressive disorder since October 14, 2004.

In his initial application for compensation received by VA in December 2003, the Veteran stated that he was not employed, that he was last employed in May 2003.  At his VA examination in February 2004, he reported that after separation from service, he had tried to return to his job as a truck driver, but that because of continual back pain, he could not drive for more than a few hours at a time and had been restricted for local trips and jobs.  

In November 2004, a VA health care provider noted that the Veteran had been unemployed since his back problems began.  The Veteran wrote on his December 2015 VA Form 21-8940 that he became too disabled to work in September 2004, but that he last worked in 2003.

Pertinent law provides that a total disability evaluation based on individual unemployability may be assigned where the schedular rating is less than total and the person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. §§ 4.15, 4.16 (2016).  Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to age or to the impairment caused by nonservice-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2016).  

A total rating for compensation purposes may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

In this case, while the Veteran was not eligible for a schedular total disability evaluation based on individual unemployability prior to October 14, 2004, the evidence nevertheless indicates that prior to this date his service-connected low back and other disorders may have prevented him from following a substantially gainful occupation.  See 38 C.F.R. § 4.16(b); Bowling v. Principi, 15 Vet. App. 1, 10 (2001).  Because the evidence on this question is not clear, however, the Board finds that an addendum medical opinion should be obtained to address whether the combined impact of the Veteran's service-connected low back pain with mild disc collapse, hiatal hernia, hepatitis C, and right olecranon bursitis prevented him from obtaining and maintaining substantially gainful employment.

The Board is precluded from assigning an extraschedular total disability evaluation based on individual unemployability in the first instance.  Given that the evidence shows significant impairment in the Veteran's ability to obtain and maintain substantially gainful employment due to his low back disability and other service-connected disabilities prior to October 14, 2004, the Board remands this issue to the agency of original jurisdiction for referral to the Director of the Compensation Service for consideration as to whether an extraschedular total disability evaluation based on individual unemployability is warranted.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); see also Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).

The Board has also found that the issue of entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities from October 14, 2004 to April 15, 2014 is on appeal.  See Rice, 22 Vet. App. at 447.  There is no indication that the Veteran's service-connected disorders other than major depressive disorder improved after October 14, 2004; in fact, his service-connected low back disorder was increased to a 40 percent evaluation effective October 8, 2004, bringing the Veteran's combined evaluation to 50 percent as of that date.  The Veteran's service-connected disabilities other than major depressive disorder did not meet the eligibility for a schedular rating based on individual unemployability until April 16, 2014, when his low back disorder was increased to 60 percent.  From that date forward, the Veteran was assigned special monthly compensation under 38 U.S.C.A. § 1114(s) due to having a disability rated as 100 percent disabling and a second disability independently rated at 60 percent or more.  The Board therefore refers to the Director of the Compensation Service the question of whether extraschedular entitlement to a total disability rating based on individual unemployability due to the Veteran's service-connected disabilities other than major depressive disorder from October 14, 2004 to April 15, 2014 is warranted.

After a medical opinion has been obtained and the Director of the Compensation Service has addressed these questions, the agency of original jurisdiction should adjudicate the issues including, if appropriate, consideration of whether special monthly compensation under 38 U.S.C.A. § 1114(s) may be warranted for any stage on appeal.  See Bradley, 22 Vet. App. 280.  The agency of original jurisdiction must issue a supplemental statement of the case addressing both stages (December 21, 2003 to October 13, 2004 and October 14, 2004 to April 15, 2014) which are now found to be on appeal.

Accordingly, the case is REMANDED for the following action:

1. Obtain an addendum medical opinion from a physician to evaluate the impact of the Veteran's service-connected disabilities on his occupational functioning.  The examiner must be provided access to all files in Virtual VA and VBMS, and the examiner must specify in the examination report that all files have been reviewed.  That examiner must discuss:

a) From December 21, 2003 to October 13, 2004, what was the combined impact of the Veteran's low back pain with mild disc collapse, hiatal hernia, hepatitis C, and right olecranon bursitis on his occupational functioning?  Based on the nature of these disorders alone during this term is it at least as likely as that that the appellant would have been unable to obtain or maintain gainful employment due to those disorders alone?  Please consider the Veteran's assertions that he tried to resume his job as a truck driver but was unable to drive for more than a few hours due to severe back pain.

b) Between October 14, 2004 and April 15, 2014, what was the combined impact of the Veteran's service-connected disabilities other than his service-connected major depressive disorder on his occupational functioning?  Is it at least as likely as not that the Veteran's service-connected disabilities, other than major depressive disorder, on their own have prevented him from obtaining or maintaining gainful employment during this term?

A complete rationale must be provided for any opinion offered.  If any question cannot be answered without resorting to pure speculation, please provide a complete explanation as to why that is so.

2. After the above medical opinion has been obtained, refer the issues of entitlement to a total disability evaluation based on individual unemployability (a) due to service-connected disabilities (low back pain with mild disc collapse, hiatal hernia, hepatitis C, and right olecranon bursitis) from December 21, 2003 to October 13, 2004, and (b) due to service-connected disabilities other than major depressive disorder from October 14, 2004 to April 15, 2014, to the Director of the Compensation Service for consideration under 38 C.F.R. § 4.16(b).

The Director must provide an adequate statement of the reasons or bases for all determinations.  All determinations must provide the precise basis for the decision so as to permit appellate review by the Board.  The Director must analyze in writing the probative value of the evidence, account for evidence it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant which would favor the assignment of an extraschedular rating.

3. After the development requested has been completed, conduct any further development indicated.  Ensure that the examiner documented consideration of all relevant records in Virtual VA and VBMS, and that all reports are in compliance with the directives of this remand.  If any report is deficient in any manner, implement corrective procedures at once.

4. Thereafter, readjudicate the issues, including whether entitlement to a total disability rating due to service-connected disabilities other than major depressive disorder October 14, 2004 to April 15, 2014 is warranted.  If any benefit is not granted, the appellant and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


